NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit  
JEROME A. MAHER AND JOHN R. GRAVEE,
Plain,tiffs-Appellants, '
V.
UNITED STATES,
Defendant-Appellee.
2010-5130
Appea1 from the United States Court of Federa1
C1ai1ns in case no. 08-CV-012, Senior Judge John P.
Wiese.
ON MOTION
ORBER
Jerome A. Maher and J0hn R. Gravee move without
opposition for a 7-day extension of tiIne, until March 23,
2011, to file their reply brief
According1y,
I'r ls 0RDERED THA'r:
The motion for an extension of time is granted

MAHER V. US
HAR 24 2011
Date
cc: John O. Tuohy, Esq.
Vincent D. Phil1ips, Esq.
s21
2
FOR THE COURT
/s/ J an Horba1y
J an Horbaly
Clerk
us ¢mm»F!H.P»osm
THE FEDERAL ClRCUlT
MAR 24 2011
.lM|HDRBAI¥
ClEH(